Case 1:15-cr-00538-ERK Document 48 Filed 11/02/20 Page 1 of 19 PageID #: 545



UNITED STATES DISTRICT COURT                                    NOT FOR PUBLICATION
EASTERN DISTRICT OF NEW YORK

Rudell L. Clark Mullings,                                      MEMORANDUM & ORDER

                               Petitioner,                           15-cr-00538 (ERK)
                                                                     19-cv-00817 (ERK)
               – against –

United States of America

                               Respondent.



KORMAN, J.:
                                         BACKGROUND

       Petitioner Rudell Clark Mullings was a correctional officer in the Metropolitan

Correctional Center (“MCC”) when he became acquainted with Jane Doe, an inmate. PSR ¶¶ 3–

5, ECF No. 12. Mullings engaged Doe in conversation, asking her personal questions and sharing

information about his own broken-down marriage. Id. ¶¶ 5, 18. Mullings spoke to Doe whenever

he was working in her unit. Id. ¶ 5. He made comments about wanting to see Doe when she was

released from prison and that “he could not wait to put his little penis inside of her[.]” Id. ¶ 6. He

also gave her special treatment, delivering food and cosmetic products to her both himself and

through another correctional officer. Id. ¶ 7; but see id. ¶ 21 (Mullings’s coworker contesting this

characterization).

       On February 14, 2015, Doe was waxing the floor between the suicide watch area and the

medical area. Id. ¶ 8. Mullings, the correctional officer supervising her work, was the only other

individual there. Id. He attempted to kiss and touch Doe, but she pushed him away. Id. When she

bent over to pick something up off the floor, Mullings grabbed her, pulled down her pants,

restricted her movement, and penetrated her with his penis. Id. ¶¶ 8, 14. Despite being eight inches

shorter and nearly 200 pounds lighter, Doe pushed Mullings into a wall, and they both toppled to

                                                      1
Case 1:15-cr-00538-ERK Document 48 Filed 11/02/20 Page 2 of 19 PageID #: 546



the floor. Id. ¶¶ 3, 4, 8. Upset, Doe demanded an explanation from Mullings. Id. ¶ 8. He apologized,

beseeched her not to tell anyone what happened, and informed her that there were no cameras in

the area to corroborate her version of events should she report him. Id.

       Later that same day, Doe called a Special Agent with the Bureau of Alcohol, Tobacco,

Firearms, and Explosives (“ATF”) to report the assault and told him that she found semen on her

underwear. Id. ¶¶ 9–10. DNA analysis later confirmed that the semen belonged to Mullings. Id.

¶ 9. The following day, Doe called her son and told him that “something really bad with an officer”

had happened, but that she was afraid to report it because other officers might harass her or send

her to the Special Housing Unit (“SHU”). Id. ¶ 11. On February 17, two days after she spoke to

her son and three days after the rape, Doe told the ATF agent that she wanted to “just forget about

it.” Id. ¶ 12. The agent informed Doe that she had already set up a meeting with an Assistant United

States Attorney (“AUSA”). Id. By the end of the month, Doe had recounted the assault to agents

with the Office of the Inspector General, an MCC pastor and doctor, an AUSA, and a fellow

inmate. Id. ¶ 13. Doe did so despite her fear.

       Accompanied by counsel, Mullings waived his Miranda rights and spoke with an AUSA

on July 21, 2015. Id. ¶ 15. Mullings’s version of events changed several times throughout the

interview after breaks during which he consulted with his attorney. For instance, Mullings initially

denied both smuggling food and cosmetic products to Doe and his attraction to her, but later

admitted both. Id. ¶¶ 18–19. More significantly, he began by describing Doe as a provocateur who

grabbed his crotch, pulled down both of their pants, and backed into him to “set him up by having

sex with him,” id. ¶¶ 17–18, before clarifying that he pulled his own pants down and describing

the encounter as consensual, see id. ¶ 19. Mullings admitted that he did not believe there were any

cameras monitoring the area where the incident took place and made sure of this after-the-fact. Id.




                                                 2
    Case 1:15-cr-00538-ERK Document 48 Filed 11/02/20 Page 3 of 19 PageID #: 547



¶¶ 17, 20. According to Mullings, the AUSA believed that Mullings had restrained and forcibly

raped Doe but did not make that clear to Mullings. Mem. Supp. Pet., ECF No. 31, at 7–8.1

         Mullings was arrested and pled guilty to sexual abuse of a ward in violation of 18 U.S.C.

§ 2243(b). PSR ¶ 23; Plea Hr’g Tr., ECF No. 6. Based on his plea, the PSR initially deemed a

sentencing reduction for acceptance of responsibility appropriate, PSR ¶ 26, calculated a total

offense level of 13 (which included a two-point increase for physically restraining the victim), and

a Sentencing Guidelines range of 12 to 18 months. Id. ¶¶ 33, 79. During the sentencing hearing, I

rejected both Mullings’s attempt to eliminate the two-point increase for physical restraint and the

U.S. Attorney’s efforts to secure a two-point increase for obstruction of justice, and ultimately

adopted the total offense calculation recommended in the PSR. Sent. Hr’g II, ECF No. 27, 2–8.

         Prior to sentencing, the probation officer submitted Doe’s victim impact statement, in

which she described the incident as a rape and the intense emotional pain it caused. First Add.

PSR, ECF No. 14. The AUSA found the victim’s statements credible and advised me that he was

prepared for a Fatico hearing where the victim would testify to counter Mullings’s assertions that

the sexual encounter was consensual. Second Add. PSR, ECF No. 15.

         Mullings initially appeared for sentencing on April 27, 2016. At that hearing, I accepted

the plea of guilty and began to discuss certain issues related to the Sentencing Guidelines with

Mullings and his attorney, Damian Brown. See Sent. Hr’g I, ECF No. 28, at 2–5. In the midst of

those discussions, I asked Federal Public Defender Michael Schneider, who happened to be present

in the courtroom, to advise Mullings and his attorney on the strategic decision of whether to pursue




1
         Mullings’s petition and “Memorandum of Facts and Law” are both filed under ECF No.
         31. Page numbers cited refer to the pagination on the documents, not the full PDF version
         of ECF No. 31.


                                                 3
Case 1:15-cr-00538-ERK Document 48 Filed 11/02/20 Page 4 of 19 PageID #: 548



a Fatico hearing. Id. at 5; see Schneider Decl., ECF No. 31, Ex. C, ¶ 3. I have occasionally done

so when it appeared to me that defense counsel was not an experienced federal practitioner.

       After a brief recess during which Brown discussed the matter with both Schneider and

“some other colleagues,” he requested “a short adjournment to further discuss [the Fatico hearing]

with [his] client.” Sent. Hr’g I at 6. The following week, Mullings’s attorney informed me by letter

that he would no longer “challenge the facts as submitted by the Government in its Presentence

Report.” May 2, 2016 Ltr., ECF No. 21. He reiterated this position at the final sentencing hearing

two days later. See Sent. Hr’g II at 8. Mullings was sentenced to an above-Guidelines sentence of

84 months’ incarceration, because “the [G]uidelines for this particular offense . . . [didn’t] reflect

the . . . seriousness of the offense.” Id. at 27–29. The Second Circuit affirmed. United States v.

Mullings, 713 F. App’x 46 (2d Cir. 2017).

       Mullings is currently incarcerated and filed this timely motion under 28 U.S.C. § 2255 on

the following grounds: first, that Mullings’s first attorney failed to inform him of the plea

agreement offered by the AUSA; second, that Mullings’s first attorney failed to investigate

allegations prior to Mullings entering a plea of guilty; third, that Mullings’s second attorney failed

to disclose the presentence report to him and investigate allegations prior to sentencing; fourth,

that his second attorney and the federal public defender assigned to render advice failed to

investigate Doe’s allegations of forcible rape and its effect on sentencing before advising Mullings

to forego a Fatico hearing; fifth, that the guilty plea was entered unknowingly and involuntarily

due to a misrepresentation of the AUSA’s position; and sixth, that the AUSA failed to provide

exculpatory evidence prior to Mullings’s guilty plea and sentencing in violation of due process.

Pet. 4–14, ECF No. 31; Mem. Supp. Pet. 6–15.




                                                  4
Case 1:15-cr-00538-ERK Document 48 Filed 11/02/20 Page 5 of 19 PageID #: 549



                                          DISCUSSION

       “A prisoner in custody . . . claiming the right to be released upon the ground that the

sentence was imposed in violation of the Constitution or laws of the United States . . . may move

the court which imposed the sentence to vacate, set aside, or correct the sentence.” 28 U.S.C.

§ 2255. Relief under § 2255 is available “only for a constitutional error, a lack of jurisdiction in

the sentencing court, or an error of law or fact that constitutes ‘a fundamental defect which

inherently results in a complete miscarriage of justice.’” United States v. Bokun, 73 F.3d 8, 12 (2d

Cir. 1995) (quoting Hill v. United States, 368 U.S. 424, 428 (1962)).

        Ineffective Assistance of Counsel

       A. The Standard for Ineffective Assistance of Counsel

       Mullings’s ineffective assistance claim is governed by the familiar two-part test laid out in

Strickland v. Washington, 466 U.S. 668 (1984). To prevail on his claim, Mullings must first

establish that “counsel’s performance was deficient,” meaning “counsel made errors so serious

that counsel was not functioning as the ‘counsel’ guaranteed . . . by the Sixth Amendment.” Id. at

687. Generally, tactical or strategic decisions made by counsel cannot serve as the basis for a

deficient performance claim. See Henry v. Poole, 409 F.3d 48, 63 (2d Cir. 2005); see also

Strickland, 466 U.S. at 690 (“strategic choices made after thorough investigation of law and facts

relevant to plausible options are virtually unchallengeable”). Second, he must demonstrate “that

the deficient performance prejudiced the defense” by showing that there is “a reasonable

probability that, but for counsel’s unprofessional errors, the outcome of the proceeding would have

been different.” Strickland, 466 U.S. at 687, 694. To prevail on an ineffective assistance claim,

Mullings must make a sufficient showing on both prongs. Id. at 697. Conversely, a failure to prove

either element is fatal to his claim. Id. Thus, I “need not determine whether counsel’s performance

was deficient before examining the prejudice suffered by the defendant.” Id. In sum, Mullings


                                                 5
Case 1:15-cr-00538-ERK Document 48 Filed 11/02/20 Page 6 of 19 PageID #: 550



must “affirmatively prove prejudice” by showing that the purported errors “actually had an adverse

effect on the defense.” Id. at 693. Speculative, conclusory, or self-serving allegations are

insufficient. See LeMarco v. United States, 336 F. Supp. 3d 152, 169 (E.D.N.Y. 2018); Pena v.

United States, 192 F. Supp. 3d 483, 491 (S.D.N.Y. 2016) (citing Rosario v. Bennett, 2002 WL

31852827, at *33 (S.D.N.Y. Dec. 20, 2002) (collecting cases)).

       B. Alleged Failure to Inform Mullings of the Plea Offer

       The Supreme Court has “long recognized that the negotiation of a plea bargain is a critical

phase of litigation for purposes of the Sixth Amendment right to effective assistance of counsel.”

Padilla v. Kentucky, 559 U.S. 356, 373 (2010). Because “plea bargains have become so central to

the administration of the criminal justice system . . . [,] defense counsel have responsibilities in the

plea bargain process, responsibilities that must be met to render the adequate assistance of counsel

that the Sixth Amendment requires.” Missouri v. Frye, 566 U.S. 134, 143 (2012). Specifically,

defense counsel is constitutionally required to relay all formal plea offers that may be favorable to

the defendant. Id. at 145.

       Substantial evidence contradicts Mullings’s claim that his first attorney, Anthony Ricco,

never communicated the AUSA’s plea offer to him and that he first learned of its existence during

the change of plea colloquy. See Mem. Supp. 6. In an email from Ricco to the AUSA on November

2, 2015, Ricco explained his position that while Mullings was prepared to plead guilty to sexual

abuse of a ward, he would not agree to a two-level advisory enhancement on the ground that the

victim was physical restrained because that was “[n]ot applicable here.” Ricco Email, ECF No.

37-2, at 1. Moreover, Ricco ended his message by stating: “Finally, for Missouri v. Fyre

purposes[,] the proposed agreement has, in fact, been discussed with Mr. Clark Mullings.” Id.

Mullings insinuates that the email was doctored, calling it an “alleged email correspondence,”

Reply Br., ECF No. 39 (“Reply”), at 3. However, he offers no support for this claim. Indeed, Ricco


                                                   6
Case 1:15-cr-00538-ERK Document 48 Filed 11/02/20 Page 7 of 19 PageID #: 551



corroborated his email correspondence with the AUSA in a declaration that states: “Contrary to

[Mullings’s] present claim, the long-awaited plea agreement was discussed with . . . Mullings and

was rejected.” Ricco Decl., ECF No. 37-1, at 5. I find credible the evidence that Mullings’s attorney

informed him of the plea offer and its inclusion of a physical force enhancement, and therefore

reject this claim.

        Even assuming there was a factual basis for Mullings’s claim, he does not explain how he

was prejudiced by Ricco’s alleged failure to inform him of the plea offer. The offer would have

resulted in an offense level of 13, which is precisely the level recommended in the PSR. Indeed,

Mullings does not claim that he would not have pled guilty had he been aware of the plea offer.

See Frye, 566 U.S. at 148 (explaining that “where a defendant complains that ineffective assistance

led him to accept a plea offer as opposed to proceeding to trial, the defendant will have to show a

reasonable probability that, but for counsel’s errors, he would not have pleaded guilty”) (internal

quotation omitted).

        C. Alleged Failure to Investigate

        Mullings faults Ricco for not contacting the two female inmates assigned to wax the floor

with Doe but who left the area before the incident occurred. Reply 4. While “counsel has a duty to

make reasonable investigations or to make a reasonable decision that makes particular

investigations unnecessary,” Strickland, 466 U.S. at 691, counsel need not “investigate

comprehensively every lead or possible defense,” Greiner v. Wells, 417 F.3d 305, 321 (2d Cir.

2005). Two individuals who were not present during the incident could not “have provided

information verifying Mullings’s claim that the sexual encounter was consensual.” Reply 4. Thus,

Mullings has “failed to establish that counsel’s performance was deficient” because his “bald

assertion that counsel should have conducted a more thorough pretrial investigation fails to

overcome the presumption that counsel acted reasonably.” Boyd v. Hawk, 965 F. Supp. 443, 451–


                                                 7
Case 1:15-cr-00538-ERK Document 48 Filed 11/02/20 Page 8 of 19 PageID #: 552



52 (S.D.N.Y. 1997) (quoting Matura v. United States, 875 F. Supp. 235, 237 (S.D.N.Y. 1995)). Nor

does Mullings explain how these or any other purported investigatory failures prejudiced him.

       D. Alleged Failure to Disclose the Presentence Report and Investigate Allegations

       Mullings’s next claim is that his second attorney, Damian Brown, failed to investigate

allegations into physical restraint and to disclose the presentence report to him prior to sentencing,

including that the government sought an enhancement for use of force, resulting in a more severe

sentence.

       The failure to investigate prong of this claim fails for the same reason discussed above.

Nor does Mullings explain how the purported non-disclosure of the presentence report prejudiced

him. Indeed, Mullings does not specify how he was injured by not seeing the presentence report at

all. Assuming he would point to this as another reason why he was unaware of Doe’s allegations—

and the AUSA’s belief—that he used physical force against Doe, there is ample evidence to the

contrary. See Ricco Email; Ricco Decl.

       Finally, the claim is refuted by the record. Mullings was interviewed extensively by a

probation officer in anticipation of drafting the presentence report. PSR ¶ 47. Moreover, Mullings’s

sentencing memorandum and supplemental sentencing memorandum cite to the presentence report

several times. See ECF No. 16, 16-1. Magistrate Judge Pollak also informed Mullings that a

presentence report was being prepared and would be provided to me:

            JUDGE POLLAK: The important thing that you must understand is that
            until the time of sentencing when Judge Korman is going to get what is
            called a presentence report which will be prepared by the [P]robation
            [D]epartment following your plea here and the judge has an opportunity
            to hear from you, and to hear from Mr. Ric[c]o and to hear from the
            government’s attorney, until that time, no one can promise you exactly
            what your sentence will be; not . . . Mr. Ricco, not the government's
            attorney, not me, not even Judge Korman until then. Do you understand
            that?

            THE DEFENDANT: Yes, ma’am.


                                                  8
Case 1:15-cr-00538-ERK Document 48 Filed 11/02/20 Page 9 of 19 PageID #: 553



Plea Hr’g Tr. 18. Indeed, before asking Mullings how he pled, Magistrate Judge Pollak asked him

if he had “any questions that [he] would like to ask [her] about the charge or [his] rights or the plea

agreement or anything else before . . . proceed[ing]?” Id. at 24. Mullings replied, “No, ma’am.”

Id. Moreover, Brown’s affidavit, which I requested in order to supplement the record and which I

credit, disputes Mullings’s claim and explains that “[t]he defendant and I not only were both

present for his interview by Probation in order for Probation to issue the PSR, but the defendant

and I used the PSR in order to review for corrections and also to assist in our preparation of a

Sentencing Memorandum.” Brown Decl. at 4, ECF No. 45.

       In sum, ample evidence indicates that Mullings was made aware of the presentence reports

existence and its contents. He provides no evidence to the contrary in support of his claim that he

was not provided with it prior to sentencing. Cf. Carty v. Artuz, 2003 WL 22964577, at *6

(E.D.N.Y. Nov. 11, 2003) (denying petition because of lack of proof that counsel failed to read

and consider the presentence report).

       I add these words to explain why I did not follow my invariable practice of asking a

defendant whether he has read the presentence report. The date on which I imposed sentence—

May 4, 2016—was the second date on which Mullings appeared for sentencing. He had previously

appeared for sentencing on April 27, the date that I accepted the plea and asked Schneider to offer

his advice on the merits of a Fatico hearing. After a colloquy regarding the appropriate calculation

of the Guidelines sentence and the need for a Fatico hearing, Mullings’s attorney, Brown,

requested “a short adjournment to further discuss [the Fatico hearing] with [his] client,” in light

of his “discussion with Mr. Schneider and . . . with some other colleagues.” Sent. Hr’g I at 6.

Brown specifically said that he thought “it would be in [Mullings’s] best interest to revisit the idea

[of a Fatico hearing].” Id. I granted his request. When Mullings appeared at the second sentencing

hearing a week later, I asked my courtroom deputy whether I had already “go[ne] through the


                                                  9
Case 1:15-cr-00538-ERK Document 48 Filed 11/02/20 Page 10 of 19 PageID #: 554



preliminaries” and asked Mullings if he had “read the presentence report.” Sent. Hr’g II at 8. My

deputy responded that I had already inquired about that “at the last appearance.” Id. This was one

of the only times that I can remember that her memory was inaccurate. Nevertheless, no one

contradicted her and the presentence report was discussed at length during this hearing in the

presence of Mullings. In any event, the Second Circuit has explained that although it is preferable

for the district judge to ask a defendant directly if he has reviewed the presentence report, all that

is required is that there be a “reasonable inference[] about whether the defendant has had an

opportunity to review” it, such as based on counsel’s objections to the presentence report before

the court, which occurred here. United States v. Cortez, 841 F.2d 456, 460–61 (2d Cir. 1988).

       E. Advice to Forgo a Fatico Hearing

       Mullings’s final ineffective assistance claim is that Brown and Federal Public Defender

Michael Schneider, who happened to be present in the courtroom and whom I asked to consult

with Mullings and Brown on the Fatico issue, failed to provide appropriate counsel before advising

Mullings to forgo a Fatico hearing.

       The same duty of effective assistance applies to the sentencing phase. See Williams v.

Taylor, 529 U.S. 362, 395 (2000). However, the Second Circuit “will not normally fault counsel

for foregoing [sic] a potentially fruitful course of conduct if that choice also entails a significant

potential downside.” Greiner, 417 F.3d at 319 (citations and internal quotations removed).

Specifically, counsel may permissibly forgo a Fatico hearing as a “matter of strategy,” and that

strategy is presumed reasonable unless there is a strong showing to the contrary. United States v.

Santiago, 330 F. App’x 234, 238–29 (2d Cir. 2009) (quoting United States v. Lee, 818 F.2d 1052,

1056 (2d Cir. 1987)). As I advised Mullings,

            [I]f you want a Fatico hearing, I don’t think you have much to lose. . . . I
            am just concerned . . . there’s always the strategic decisions . . . there’s
            always a risk, number one, if he takes the stand then he could subject
            himself to a two-point enhancement for obstructing justice if I should find

                                                 10
Case 1:15-cr-00538-ERK Document 48 Filed 11/02/20 Page 11 of 19 PageID #: 555



            that he lied. And number two. . . it’s one thing for a judge to read about
            something on a written document. When you have the Fatico hearing,
            particularly in a case like this, it becomes a much more . . . vivid
            presentation of what happened. . . . The issue of whether there was restraint
            here is an issue that . . . may be relevant to what sentence I give you.

Sent. Hr’g II at 5-6.

       “An informed decision to pursue a litigation strategy, even if that strategy turns out badly

for the defendant or seems unwise in retrospect, does not constitute ineffective assistance of

counsel so long as it is a ‘conscious, reasonably informed decision made by an attorney with an

eye to benefitting his client.’” Schwamborn v. United States, 492 F. Supp. 2d 155, 163 (E.D.N.Y.

2007), adhered to in relevant part on reconsideration, 507 F. Supp. 2d 229 (E.D.N.Y. 2007)

(quoting Pavel v. Hollins, 261 F.3d 210, 218 (2d Cir. 2001)). Indeed, in Santiago, the Second

Circuit found it “wise” to forgo a hearing where previous violent conduct “would have been

reviewed in detail for the benefit of the district court.” Santiago, 330 F. App’x at 239. Similarly,

here, it seems that it was in Mullings’s “best interest[] to avoid giving the government an

opportunity to elicit even more damaging testimony at a Fatico hearing,” and thus was “objectively

reasonable under the circumstances.” Schwamborn, 492 F. Supp. 2d at 163. That I upwardly

departed and imposed a harsher sentence than expected by Mullings, Brown, Schneider, and the

other lawyers Brown consulted, or that there is some possibility that I would have found Mullings

to have testified credibly in a Fatico hearing, is of no consequence.

       Moreover, there was “no indication that a Fatico hearing would have resulted in favorable

factual findings.” Santiago, 330 F. App’x at 239. In a case like this, where there were no witnesses

present, the resolution of the Fatico hearing would have depended solely on Mullings’s and Doe’s

credibility. While the AUSA had two recorded phone calls where Doe reported the assault, see

PSR ¶¶ 10–11, Mullings had no evidence to support his claim that the sexual encounter was

consensual. Instead, Mullings repeatedly lied and changed his story throughout his interview with


                                                 11
Case 1:15-cr-00538-ERK Document 48 Filed 11/02/20 Page 12 of 19 PageID #: 556



the AUSA in July 2015. PSR ¶¶ 15–20. Given these considerations, I reject Mullings’s ineffective

assistance of counsel claim as it relates to the Fatico hearing.

        Knowing and Voluntary Guilty Plea

       Mullings complains that “the [Magistrate], the [AUSA], and Attorney Ricco failed to

inform Mullings that it was the [AUSA’s] position that Mullings physically restrained and forcibly

raped [Doe].” Mem. Supp. Pet. 7–8. This claim, which I have already discussed, fails for the more

basic reason that during the plea allocution, the Magistrate advised Mullings that the sentence

prescribed for the crime to which he was pleading was 0 to 15 years, and that the Sentencing

Guidelines “are merely that; a guide to help the Court determine where within that [0 to 15] year

range your sentence should fall.” Plea Hr’g Tr. 17–18. More significantly, she asked the AUSA to

“put on the record what his calculation of the Guideline range is based on what we know today.”

Id. at 19. The AUSA responded that “the offense level here is a 13 which carries a range of 12 to

18 months imprisonment.” Id. While the AUSA did not go into detail as to how he calculated this

range, the basic fact is that Mullings was willing to plead guilty knowing the sentence he likely

faced under the advisory Guidelines. The fact that Mullings may not have been aware that the base

offense level included two points for physical restraint obviously did not affect the knowing and

voluntary nature of the plea. Indeed, after an extensive colloquy that fully complied with Federal

Rule of Criminal Procedure 11, the Magistrate found that Mullings was “acting voluntarily, fully

underst[ood] his rights and the consequences of his plea and that there [was] a factual basis for the

plea” and “recommend[ed] to [me] that [I] accept [the] plea of guilty to the charge contained in

the information.” Id. at 26.

       Moreover, before accepting the Magistrate’s recommendation that I accept the plea, I asked

both parties if there was “[a]ny reason why I should not accept the plea of guilty?” Sent. Hr’g I at

2. Neither Mullings nor his attorney objected. Only then did “I adopt the recommendation of the


                                                 12
Case 1:15-cr-00538-ERK Document 48 Filed 11/02/20 Page 13 of 19 PageID #: 557



[M]agistrate that the plea was knowingly and voluntarily entered with a full understanding of the

rights and consequences of [the] plea.” Id. In sum, even if, contrary to his attorney’s affidavit, see

Ricco Decl. 9–10, Mullings was unaware of the AUSA’s position with respect to the use of physical

force, that did not affect the knowing and voluntary nature of his plea. See United States v. Torres,

129 F.3d 710, 715 (2d Cir. 1997).

               Brady

       Mullings claims that the AUSA failed to provide Brady material prior to his entry of a plea

of guilty and sentencing. Pet. 9 (citing Brady v. Maryland, 373 U.S. 83 (1963)). The facts

underlying this claim are as follows: Three days after Mullings’s May 4, 2016 sentencing, the

counsel of a cooperating witness (“CW-1”)—an inmate at the MCC—informed the AUSA that

CW-1 had more information than she had previously revealed in an August 14, 2015 interview.

May 18, 2016 Ltr. to Def. Counsel, ECF No. 31, Ex. D, at 1. After re-interviewing CW-1 on May

11, 2016, the AUSA wrote a letter dated May 18, 2016, to Mullings’s counsel, summarizing what

the May 11, 2016 interview revealed, as well as the contents of the initial interview on August 14,

2015 for context: “During the August 14 interview, CW-1 had stated in sum and substance and in

part that (1) [Doe] did not mention anything to [CW-1] about a relationship with [Mullings]; (2)

CW-1 did not notice [Mullings] paying special attention to [Doe]; and (3) CW-1 was not aware if

[Doe] had received any contraband items from [Mullings].” Id. Yet in the May 2016 interview,

CW-1 had additional, substantially different information. She told the AUSA that Mullings was

bringing contraband to Doe, that another inmate told CW-1 that Doe and Mullings had sex but

neither were eyewitnesses, and that her personal opinion was that the incident was not rape. Id. at

1–2. It was only after this second interview that the AUSA informed defense counsel of the

contents of both meetings. Mullings argues that the AUSA’s initial August 14, 2015 interview with

CW-1 contained exculpatory information that should have been disclosed prior to sentencing.


                                                 13
Case 1:15-cr-00538-ERK Document 48 Filed 11/02/20 Page 14 of 19 PageID #: 558



       No Brady obligations arose from the first interview conducted with CW-1 on August 14,

2015. The information revealed to the AUSA at that interview was not “evidence favorable to [the]

accused.” Brady, 373 U.S. at 87. CW-1 merely denied awareness of any relationship or special

treatment between Mullings and Doe. See May 18, 2016 Ltr. to Def. Counsel. That is not

exculpatory information, nor does it support Mullings’s claim that no physical force was used.

       As to the second interview, which occurred nine months after the first interview and after

Mullings was sentenced, Brady simply does not apply. See Dist. Attorney’s Office for Third

Judicial Dist. v. Osborne, 557 U.S. 52, 68–69 (2009) (holding that prosecutor’s Brady obligation

does not extend to the postconviction context). Even if this second interview had been conducted

prior to Mullings’s guilty plea, it is not clear the information obtained would have fallen within

Brady’s mandate. See United States v. Ruiz, 536 U.S. 622, 633 (2002) (“[T]he Constitution does

not require the Government to disclose material impeachment evidence prior to entering a plea

agreement with a criminal defendant.”). In any event, this information was promptly disclosed to

defense counsel, foreclosing petitioner’s argument that such information was suppressed. See May

18, 2016 Ltr. to Def. Counsel.

               Knowing and Voluntary Waiver of Fatico Hearing

       Although Mullings does not raise this claim, I construe his pro se petition liberally to allege

that he did not knowingly and voluntarily waive his right to a Fatico hearing. This claim is related

to, but conceptually distinct from, his claim that he received ineffective assistance of counsel in

deciding to waive his right to a Fatico hearing. Pet. 9. Essentially, Mullings may have received

flawed information on the merits and consequences of a Fatico hearing. Thus, he might argue that

his waiver of the Fatico hearing was not “knowing and intelligent.” See United States v. Morgan,

51 F.3d 1105, 1110 (2d Cir. 1995) (“A waiver of a constitutional right must be voluntary, knowing




                                                 14
Case 1:15-cr-00538-ERK Document 48 Filed 11/02/20 Page 15 of 19 PageID #: 559



and intelligent, that is, the act of waiver must be shown to have been done with awareness of its

consequences.”).

        Specifically, Schneider believes he may have informed Mullings that I “most often

impose[] sentences within the guideline range.” Schneider Decl. ¶ 6. The more relevant advice,

however, would have related to the likelihood of an upward departure based on the nature of the

crime Mullings committed.

        Nevertheless, I made clear at the second sentencing hearing that I thought the dispute over

the guidelines was not relevant because “I [thought] that this [was] a case that warrants an upward

departure.” Sent. Hr’g II at 4. Later during the same hearing, I told Mullings that, “when you have

a Fatico hearing, . . . particularly in a case like this, it becomes a much more . . . vivid presentation

of what happened,” and I implied that this would be worse for him than having me simply “read

about something on a written document.” Id. at 6. When I told Mullings this, however, I might not

have realized at the time that the victim would expand upon her written statement in court, making

the kind of vivid presentation I had warned Mullings about.

        Still, I am convinced that, based on the supplemented record, the statements I made did not

undermine the knowing and voluntary nature of Mullings’s decision not to request a Fatico

hearing. Most importantly, Mullings’s attorney advised me two days before the second hearing that

he did not seek a Fatico hearing and would “not challenge the facts as submitted by the

Government in its Presentence Report,” including that Mullings used force in his sexual encounter

with the victim. ECF No. 21. Brown confirmed in Mullings’s presence at the second sentencing

hearing, after I gave him time to discuss with Mullings during the hearing, that “I have spoken

with my client again and our position remains the same, that we are not objecting and we do not

want to have the Fatico. We ask to go to sentencing.” Sent. Hr’g II at 8. Immediately after Brown

so advised, I noted that “the victim is here and she has a right to make a victim impact statement.”


                                                   15
Case 1:15-cr-00538-ERK Document 48 Filed 11/02/20 Page 16 of 19 PageID #: 560



Id. Indeed, the victim spoke before Mullings, and thus Mullings could have contested her

description of the physical force he used if he cared to. Id. at 14–16. He chose not to do so. Id. at

22–23.

         Moreover, the Second Circuit has held that it is not forbidden, and is indeed “sensible,” for

“a sentencing court to offer a realistic assessment of the possible, or even probable, negative

consequences of pursuing a presentence hearing with respect to a factual issue, provided there has

been no predetermination that those consequences will result regardless of the outcome of the

requested hearing.” United States v. Desimone, 119 F.3d 217, 230 (2d Cir. 1997). I repeatedly told

Mullings that I was willing to hold a Fatico hearing should he request one, and had he done so I

would have listened with an open mind. See Sent. Hr’g I at 4; Sent. Hr’g II at 5–8. I emphasized

that it was a “strategic decision” for Mullings to make and noted that I didn’t “think [Mullings]

[had] much to lose.” Sent. Hr’g II at 5. I merely noted the risks to Mullings of holding the hearing

that I described above, that it was up to Mullings to weigh those risks, and that I was “happy to do

it” if Mullings changed his mind and sought the hearing. See id. at 5–6. After consulting further

with Brown, Mullings reiterated that he did not want a Fatico hearing. Id. at 8.

         Ultimately, Mullings was aware that he faced an upward departure. Indeed, I told him that

before explaining the possible negative consequences of a Fatico hearing. Id. at 4. Moreover, while

Brown’s advice may have not been entirely helpful given the circumstances, “defense counsel’s

mistaken estimate of a judge’s likely sentence” does not vitiate the knowing and intelligent nature

of a waiver. Johnson v. Fisher, 2006 WL 1912737, at *5 (E.D.N.Y. July 11, 2006); see also Seiller

v. United States, 544 F.2d 554, 568 (2d Cir. 1975) (“A mistaken estimate by defense counsel of the

sentence Seiller could expect to receive would not vitiate his pleas of guilty.”). Indeed, Brown’s

declaration, which I requested in response to Mullings’s petition, made precisely this point,

characterizing the decision to forgo a Fatico hearing as “a strategic decision that despite my


                                                  16
Case 1:15-cr-00538-ERK Document 48 Filed 11/02/20 Page 17 of 19 PageID #: 561



disappointment with the ultimate sentence, I would not change if I were to do it over again under

the same circumstances. Quite often there are decisions that attorneys make that have no

guarantees.” Brown Decl. at 5–6.

        Accordingly, even construing Mullings’ petition liberally to contain an argument that he

does not make, he has failed to demonstrate that his decision to forgo a Fatico hearing was not

knowing and voluntary.

         Discovery and Hearing Request

        Mullings’s February 4, 2019 discovery request, see ECF No. 32, is denied. The U.S.

Attorney has fulfilled his disclosure obligations, and no further witness interviews will be ordered.

As for Mullings’s request for a hearing, “[u]nless the motion and the files and records of the case

conclusively show that the prisoner is entitled to no relief, the court shall . . . grant a prompt hearing

thereon, determine the issues and make findings of fact and conclusions of law with respect

thereto.” 28 U.S.C. § 2255(b). Nevertheless, where “the record [is] supplemented by a detailed

affidavit from trial counsel credibly describing the circumstances concerning” the petitioner’s

claim for relief, dismissal of the petition without a live hearing may be warranted. Chang v. United

States, 250 F.3d 79, 85 (2d Cir. 2001). Nor is a testimonial hearing necessary where the evidence

submitted by a petitioner is “self-serving and improbable.” Id. at 86; see also Puglisi v. United

States, 586 F.3d 209, 214 (2d Cir. 2009) (“[W]hen the judge that tried the underlying proceedings

also presides over the Section 2255 motion, a less-than full-fledged evidentiary hearing may

permissibly dispose of claims where the credibility assessment would inevitably be adverse to the

petitioner.”).

        Here, “the record was supplemented by a detailed affidavit from trial counsel credibly

describing the circumstances” surrounding counsel’s purported failings. Chang, 250 F.3d at 85. As

explained above, the declaration and email provided by Ricco—one of the finest defense attorneys


                                                   17
Case 1:15-cr-00538-ERK Document 48 Filed 11/02/20 Page 18 of 19 PageID #: 562



who has ever appeared before me—persuasively and comprehensively rebuts Mullings’s claims

that he failed to convey a plea offer and failed to investigate. I also ordered Brown to file an

affidavit addressing Mullings’s claims, in which Brown persuasively explains that he discussed

the presentence report with Mullings and discussed the strategic decision of whether to pursue a

Fatico hearing. See ECF No. 45. Finally, Mullings submitted a declaration (in his pro se § 2255

petition) from Schneider providing his perspective on the proceedings. See ECF No. 31, Ex. C. In

light of this augmented record and Mullings’s lack of credibility due to his shifting stories about

what happened in this case, I see no value to holding a hearing. Chang, 250 F.3d at 86.

       Mullings also claims that, as part of the advice to forgo a Fatico hearing, Schneider advised

him that “this is what the Judge wants to do” and that I would “sentence Defendant to probation

or six months if no Fatico was held and one-year and one day sentence if a Fatico was held.” Pet.

at 9; Mem. Supp. Pet. at 10–11. Schneider denies advising Mullings and his lawyer about any

specific sentence range, explaining “I don’t recall advising Mr. Mullings or his attorney what

sentence Mr. Mullings could expect, but I may have said that my experience was that Judge

Korman most often imposes a sentence within the guideline range.” Schneider Decl. ¶ 6.

       I decline to order a hearing based on this dispute. In the end, it was Brown who made the

final decision, in consultation with Mullings, to forgo a Fatico hearing—not Schneider. Moreover,

it is extremely unlikely that an experienced criminal defense attorney like Schneider would advise

Mullings and his attorney to that degree of specificity about the likely sentence I would impose.

Significantly, Mullings’s story is premised on the assumption that in the absence of a hearing he

would have received a below-Guideline sentence, but that with a hearing he would have received

a sentence at the bottom of the Guideline range. That simply makes no sense. Mullings’s decision

to forgo a Fatico hearing would have left in place two points for the use of force that were included

in the PSR, and it is inconceivable that I would have imposed a sentence of “probation or six


                                                 18
Case 1:15-cr-00538-ERK Document 48 Filed 11/02/20 Page 19 of 19 PageID #: 563



months” for what amounted to the offense of rape. Schneider’s alleged prediction that if Mullings

did seek a Fatico hearing that I would impose a bottom-of-the-Guideline sentence of one year and

one day likewise makes no sense, because it presupposes that my sentence would have been the

same regardless of the outcome of the hearing even if I found that Mullings had used force.

Moreover, by the time he made his final decision to forgo a Fatico hearing, at the second

sentencing hearing, I had already commented that an upward departure was likely warranted. Sent.

Hr’g II at 4. I then gave Mullings and Brown an additional recess to make a final decision about

whether to request a hearing, and by that time any misimpression about the sentence I was likely

to impose should have been resolved.

        In sum, the credibility of Mullings’s account would not be bolstered by holding a hearing,

particularly with respect to his conversation with Schneider. As with Mullings’s other claims

arising out of his case after he dismissed Ricco, “the record [is] sufficient to support dismissal”

without a hearing, particularly in light of the thorough colloquy before Magistrate Judge Pollak

and the discussion of the relevant considerations I held in his presence. Chang, 250 F.3d at 85.

Conducting a full testimonial hearing would lead to “needless expenditure of judicial resources,

. . . burden . . . trial counsel and the government, and perhaps . . . encourage[] other prisoners to

make similar baseless claims” without “offer[ing] any reasonable chance of altering [my] view of

the facts.” Id. at 86.

                                         CONCLUSION

        The petition for relief pursuant to 18 U.S.C. § 2255 is denied. I also decline to issue a

certificate of appealability.

                                                              SO ORDERED.

                                                              Edward R. Korman
Brooklyn, New York                                            Edward R. Korman
November 2, 2020                                              United States District Judge


                                                 19
